Citation Nr: 0813984	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  03-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for a left shoulder 
disability.  

4.  Entitlement to service connection for a right shoulder 
disability.  

5.  Entitlement to service connection for a left knee 
disability.  

6.  Entitlement to service connection for a right knee 
disability.  

7.  Entitlement to service connection for a left hip 
disability.  

8.  Entitlement to service connection for a right hip 
disability.  

9.  Entitlement to a temporary total disability rating based 
on convalescence for a right total hip arthroplasty performed 
in July 2002.   

10.  Entitlement to service connection for a left leg 
disability.  

11.  Entitlement to service connection for nerve damage to 
the right arm.  

12.  Entitlement to service connection for residuals of a 
head injury.  

13.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the Army from August 1971 to September 1974.  He also had 
various periods of active duty for training in the Army 
National Guard during the period from February 1975 to 
November 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas.  

In March 2008, the veteran appeared at the RO and testified 
at a hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran claims that the numerous disabilities at issue 
for service connection arose out of three different traumatic 
incidents during active duty for training.  He has described 
a skiing accident in January 1981, resulting in injury to his 
left shoulder; a motor vehicle accident (Jeep rollover) in 
June 1986, resulting in injury to his spine, shoulders, 
knees, hips, left lower leg, and head; and a puncture wound 
to the right elbow area in June 1988, resulting in nerve 
damage in the right arm.  

As to the June 1986 incident, the veteran indicated in a 
February 2004 line of duty questionnaire that he was treated 
at the Army Hospital at Fort Irwin, California, where he was 
placed on four days of bed rest followed by four days of 
observation.  The RO should attempt to obtain any additional 
medical records in connection with the incident.  

At the hearing in March 2008, the veteran testified that he 
has been treated by the same primary care provider at the 
Houston VA Medical Center for the past eight years or so, and 
that he has received treatment for all disabilities at issue.  
He indicated that his most recent appointment was one to two 
months ago.  He also noted that his primary care provider has 
related his various problems to service.  The most recent VA 
treatment records in the file (excluding records dated in 
March 2008 that were recently provided by the veteran) are 
dated in September 2003.  The RO should request updated VA 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Regarding the claim of service connection for nerve damage to 
the right arm, the veteran underwent VA examinations in 
September 2002 and January 2003, to ascertain whether there 
was any neurological disability with regard to the right arm 
and right elbow.  The RO previously granted service 
connection for right upper arm laceration scar, and there was 
a question as to whether any residuals of a neurological 
nature were present.  The VA examiner in September 2002 found 
no evidence of neurological abnormality corresponding to any 
major nerve.  In January 2003, he remarked that he was unable 
to explain either the magnitude or perpetuation of the 
current complaints of a diminished sensation in the right 
upper extremity, based on the laceration to the right elbow, 
but that if any additional information became available, he 
desired another review for a possible addendum.  
Subsequently, nerve conduction studies were performed at the 
VA in September 2003, showing a right ulnar neuropathy.  
Thus, another VA examination is in order to correlate or rule 
out the right upper extremity neuropathy to a service-
incurred right arm injury in June 1988.  

Regarding the other claims of service connection, 
particularly those for which there is evidence of current 
disability, under the duty to assist, 38 C.F.R. § 
3.159(c)(4), the Board finds that a medical opinion based on 
a review of the evidence of record is necessary to make a 
decision.  

In April 2008, the Board received from the veteran copies of 
VA outpatient records dated in March 2008, to include a 
statement from his primary care provider that pertained to an 
association between bilateral hip and right shoulder 
disabilities and the veteran's June 1986 motor vehicle 
accident.  As this evidence was added to the claims file 
without an accompanying waiver of the right to have the 
evidence initially reviewed by the RO, it requires referral 
to the RO for review.  38 C.F.R. § 20.1304(c).

Regarding the claim for a temporary total disability rating 
based on convalescence for a right total hip arthroplasty 
performed in July 2002, this issue is deferred pending 
further development of the claim for service connection for a 
right hip disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the Army 
Hospital, Fort Irwin, California, 
pertaining to treatment for injuries 
sustained in a motor vehicle accident in 
June 1986.  If the records do not exist or 
further efforts to obtain the records 
would be futile, provide the veteran 
notice in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Obtain any records of treatment 
pertaining to complaints regarding the 
spine, shoulders, knees, hips, left leg, 
right arm, and head, from the Houston VA 
Medical Center since September 2003, and 
if the records are unavailable, provide 
the veteran notice in accordance with 38 
C.F.R. § 3.159(e).  

3.  Return the claims file to the VA 
examiner who evaluated the veteran in 
September 2002 and January 2003, and 
request that he render an opinion as to 
whether it is at least as likely as not 
that the veteran's right upper extremity 
neuropathy is related to his period of 
military service, to include an incident 
in June 1988 when he sustained a 2-inch 
laceration on the back of his right elbow.  
If the VA examiner is not available, 
schedule the veteran for another VA 
neurological examination to obtain the 
opinion.  The examiner's attention is 
directed to the previous VA examination 
reports of September 2002 and January 
2003, as well as the VA nerve conduction 
study report of September 2003.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

4.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of disabilities of the 
right shoulder, left knee, right knee, 
left hip, and right hip.  The claims 
folder must be made available to the 
examiner for review.  The examiner is 
requested to furnish an opinion as to 
whether it was at least as likely as not 
that current disabilities of the right 
shoulder, left knee, right knee, left hip, 
and right hip are due to injury or disease 
during the veteran's period of service, to 
include a left knee injury in May 1974 and 
a motor vehicle accident in June 1986.  In 
particular, the examiner is asked to 
comment on the opinion rendered by the 
veteran's primary care provider in March 
2008, with regard to the etiology of the 
hips and right shoulder disabilities.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

5.  If deemed necessary based on receipt 
of any additional VA medical records 
showing disabilities of the cervical 
spine, lumbar spine, left shoulder, left 
leg, and head including headaches, arrange 
for the veteran to undergo a VA orthopedic 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner is requested to furnish an 
opinion as to whether it was at least as 
likely as not (50 percent or greater 
probability) that any current disabilities 
of the cervical spine, lumbar spine, left 
shoulder, left leg, and head including 
headaches found on examination are due to 
injury or disease during the veteran's 
period of service, to include incidents in 
January 1981 and June 1986 when the 
veteran was involved in a skiing accident 
and motor vehicle accident.  All clinical 
findings should be reported in detail in 
the examination report, and complete 
rationale for all opinions expressed 
should be provided.

6.  After the development requested above 
has been completed, adjudicate the claims.  
If the benefit sought remains denied, 
furnished the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


